In an indictment containing three counts the defendant was charged with the unlawful manufacture of intoxicating liquor in breach of C. S., vol. III, 3367 and 3411(b); with the unlawful possession of materials, substances, and property intended for use in breach of C. S., vol. III, 3411(d); and with the possession of intoxicating liquor for the purpose of sale in breach of C. S., 3379. The jury returned for its verdict: "Guilty in the manner and form charged in the indictment."
The assignments of error relate to the defendant's motion to dismiss the action as in case of nonsuit; and to the trial judge's failure to *Page 859 
instruct the jury as to the defendant's contentions and as to the legal significance of aiding and abetting. Neither exception can be sustained. There was sufficient evidence to sustain the verdict, and the charge is not made a part of the record. There is a presumption that it was correct, and it is incumbent on the appellant to show error. The statute provides that the appellant shall cause to be prepared a concise statement of the case embodying the instructions of the judge if there be an exception thereto in order that the Court may examine into the legal sufficiency of the instruction excepted to.
No error.